          Case 1:17-cv-08457-JMF Document 250 Filed 08/31/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SJUNDE AP-FONDEN and THE CLEVELAND                                     :
BAKERS AND TEAMSTERS PENSION FUND,                                     :
individually and on behalf of all others similarly situated, :                17-CV-8457 (JMF)
                                                                       :
                                    Plaintiffs,                        :            ORDER
                                                                       :
                  -v-                                                  :
                                                                       :
GENERAL ELECTRIC COMPANY et al.,                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On August 30, 2021, Proposed Intervenors Kevin Mahar and Mitchell West, named
plaintiffs in a consolidated class action pending in the Supreme Court of the State of New York,
County of New York, Index No. 653648/2018, filed a motion to intervene under Federal Rule of
Civil Procedure 24 for the limited purpose of partially opposing Plaintiffs’ Motion for Class
Certification. See Docket No. 246.

         If any party intends to object to the motion to intervene, it shall file a letter to that effect
by September 2, 2021. In the absence of such a letter, the Court will grant the motion to
intervene without objection and permit the proposed intervenors to file the memorandum of law
at ECF No. 248-1 (to which Plaintiffs would then have an opportunity to respond in their
forthcoming reply in support of the motion for class certification). If any party advises the Court
that it plans to object (to the motion to intervene, not to the substance of the proposed
intervenors’ arguments as to class certification), it shall file a formal opposition to the motion by
September 9, 2021; any reply shall then be filed by September 14, 2021.

        SO ORDERED.

Dated: August 31, 2021                                     __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
